DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Numeral 20C in Fig. 2.

The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Numeral 206 as recited in para. [0062] of Applicant’s specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 and 19 are objected to because of the following informalities:  
Claim 1, line 3 recites the phrase “tensions a cable” which should recite “tensions the cable.”
coupled to.”   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, line 5 recites the limitation “the actuator.”   There is insufficient antecedent basis for this limitation in the claim.
Claim 20, line 2 recites the limitation “the resistance unit.”   There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4, 6-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US Pat. No. 6,280,361, August 28, 2001) (herein “Harvey”) in view of Reed (US PG Pub. No. 2012/0015784, Jan. 19, 2012) 
Regarding claim 1, Harvey teaches an exercise device (i.e., exercise system 10 simulating actual weights with virtual/digital weights, see Fig. 5 below, and col. 3, line 64 – col. 4, line 3; col. 9, lines 4-5), comprising: a resistance unit (i.e., exercise module 12, see Fig. 5 below) comprising a motor 33 (see Fig. 5 below and col. 9, lines 32-38); a cable 14 (see Fig. 5 below and col. 9, lines 21-31) coupled to the motor 33 wherein the motor 33 selectively tensions a cable 14 in accordance with an exercise program (see col. 9, lines 36-38, col. 10, lines 17-38); an actuator (i.e., handle 11) connected to the cable 14 wherein the actuator 11 is physically arranged to deliver a force to a user (i.e., handle 11 delivers tension force/resistance imparted by the motor 33).
 
    PNG
    media_image1.png
    523
    726
    media_image1.png
    Greyscale

Harvey is silent in explicitly teaching that the actuator (i.e., handle 11) includes a control that signals the motor 33 to apply or remove tension to the cable 14 in response to the user indicating to rack or unrack a digital weight.


    PNG
    media_image2.png
    362
    500
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    336
    350
    media_image3.png
    Greyscale


Regarding claim 2, Harvey is silent in explicitly teaching wherein the actuator 11 comprises a smart accessory wirelessly connected to the resistance unit 12.
Reed, however teaches that an actuator (i.e., handle 130) can wirelessly connect (via any wireless communication) to a PC, cellphone, and PDA (i.e., smart accessories) to convey usage information and/or track user progress.  (see Reed para. [0054])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harvey such that the actuator (i.e., handle 11) includes a smart accessory wirelessly connected to the resistance unit 12 as taught by Reed in order to convey usage information and/or track user progress.  (see Reed para. [0054])
Regarding claim 4, Harvey as modified by Reed teaches wherein the control 832 is a button (see Reed, paras. [0054],[0093] and Fig. 8 above).  
Regarding claim 6, Harvey teaches wherein a nominal tension is applied when the digital weight is unracked (i.e., when handle 11 is pulled to extend cable 14, a cable length/displacement signal 31 is input to a processor 35 which in turn outputs a control signal 32 to motor drive electronics 29 which apply a tension to the cable 14 via the motor 33, see col. 9, lines 21-38, and Fig. 6 above).  
Regarding claim 7, Harvey teaches wherein unracking the digital weight corresponds to applying tension to the cable 14 (i.e., when handle 11 is pulled to extend cable 14, a cable length/displacement signal 31 is input to a processor 35 which in turn outputs a control signal 32 
Regarding claim 8, Harvey is silent in explicitly teaching wherein in response to an indication to unrack the weight, tension is changed first gradually, then more quicky, and then less quickly to reach a desired tension.  
Harvey, however, teaches that cable length and tension force in the cable 14 is continuously monitored which in turn adjusts tension in the cable 14 via the motor 33 to a desired tension amount (see col. 3, lines 39-53) and where the velocity of the cable can achieve a predefined velocity via PID control (see col. 15, lines 12-20).  Harvey additionally teaches that speed/acceleration of the virtual mass can be incorporated to account for changes in inertia (i.e., speed at which the cable is pulled) (col. 19, lines 37-64)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harvey such that in response to an indication to unrack the weight (i.e., pulling the cable from “racked” position), tension is changed first gradually, then more quicky, and then less quickly account for changes in inertia (i.e., speed at which cable is being pulled) to ultimately reach a desired tension in the cable (i.e., desired virtual/digital mass).  
Regarding claims 9 and 11, Harvey is silent in explicitly teaching wherein an amount of jerk when the digital weight is unracked is limited and wherein a ramping rate of tension applied is controlled.  
Harvey, however, teaches that cable length and tension force in the cable 14 is continuously monitored which in turn adjusts tension in the cable 14 via the motor 33 to a desired tension amount (see col. 3, lines 39-53) and where the velocity of the cable can achieve a predefined velocity via PID control (see col. 15, lines 12-20).  Harvey additionally teaches that speed/acceleration of the virtual mass can be incorporated to account for changes in inertia 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harvey such that in response to an indication to unrack the weight (i.e., pulling the cable from “racked” position), an amount of jerk when the digital weight is unracked is limited (i.e., controlling the cable tension gradually to ramp up to a desired tension as the cable is being pulled to achieve a constant velocity or account for changes in inertia) and wherein a ramping rate of tension applied is controlled (i.e., controlling the cable tension gradually as the cable is being pulled via PID control to account for changes in inertia) in order to mimic the feeling as with using actual weights.
Regarding claim 10, Harvey is silent in explicitly teaching a remote coaching unit sends rack and unrack commands in addition to user generated commands. 
Reed, however, teaches that a trainer may control a motor by activating a component on the actuator (i.e., handle 130) or by remote control (see Reed, para. [0068],[0071]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harvey to include a remote coaching unit (i.e., remote control) which also sends rack and unrack commands (i.e., remote control signal to the motor to apply or remote resistance) in order to assist with exercise.
Regarding claims 12 and 13, Harvey is silent in explicitly teaching an audible signal indicating that the digital weight has been unracked or an audible signal indicating that the digital weight has been racked.  
Reed, however, teaches an actuator (i.e., handle 130) including an audio feedback mechanism (see para. [0054]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harvey to include an audible signal as 
Regarding claims 14 and 15, Harvey is silent in explicitly teaching a haptic cue that the digital weight has been racked or a haptic cue that the digital weight has been unracked.  
Reed, however, teaches an actuator 130 including a touch sensory feedback mechanisms (i.e., haptic cue) (see para. [0054]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harvey to include a haptic cue (i.e., touch sensory feedback) as taught by Reed (such as by generating tactile/vibratory signal when a control button 832 on the handle is pressed) in order to provide feedback to a user regarding a state of the exercise device including when the device is being used/unracked or unused/racked.
Regarding claim 19, as broadly interpreted, Harvey teaches a method, comprising: receiving an indication from a user to rack or unrack a digital weight (i.e., where lifting or lowering a handle 11 which is associated with a digital weight/resistance to mimic an actual weight is an indication of racking or unracking by the device continuously monitoring the cable length, where a shorter cable length is associated with a racked state, and a longer cable length is associated with an unracked state, see col. 3, line 64 – col. 4, line 3); wherein an actuator (i.e., handle 11) is connected to the cable 14 and is physically arranged to deliver a force to the user; and wherein the motor 33 selectively tensions the cable 14 in accordance with an exercise program (see col. 9, lines 36-38, col. 10, lines 17-38).  
Harvey is silent in explicitly teaching signaling the motor 33 to apply or remove tension to a cable 14 coupled to the motor 33 based at least in part on the indication.
 Reed, however, teaches an exercise device an actuator (i.e., handle 130, see para. [0054]-[0055], and Figs. 1 and 8 below) connected to the cable 140/745 wherein the actuator 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harvey to include signaling the motor 33 to apply or remove tension to a cable 14 coupled to the motor 33 based at least in part on the indication (such as by a user pressing a control 832 on the handle to apply or remove tension to the cable in response to the user indiciation) as taught by Reed in order to control an amount of tension in the cable when the device is being used/unracked or unused/racked.
Regarding claim 20, Harvey is silent in explicitly teaching wherein the actuator 11 comprises a smart accessory wirelessly connected to the resistance unit 12 
Reed, however teaches that an actuator (i.e., handle 130) can wirelessly connect to a PC, cellphone, and PDA (i.e., smart accessories) to convey usage information and/or track user progress.  (see Reed para. [0054])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harvey such that the actuator (i.e., handle 11) includes a smart accessory wirelessly connected to the resistance unit 12 as taught 

Claims 3 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Reed, as applied to claim 1 above, further in view of Darwood et al. (US PG Pub. No. 2016/0158603, June 9, 2016)
Harvey in view of Reed teaches the invention as substantially claimed.
Regarding claim 3, Harvey in view of Reed teaches that the actuator 11 comprises a smart accessory (i.e., phone, PC, PDA) wirelessly connected to the resistance unit 12 (see Reed para. [0054] and claim 2 above), but is silent in explicitly teaching that the smart accessory is a Bluetooth wireless accessory.
Darwood, however, in an analogous exercise device teaches an actuator (i.e., handle 12 to be gripped by a user’s hand, see para. [00338, and Fig. 2 below) coupled to a cable 16 and to a motor 14, where the motor 14 is operable to impart resistance force/tension onto the actuator 12 (see para. [0339]-[0340]).  Darwood further teaches that the actuator 12 can include an input unit such to halt or start application of force to the actuator (see Fig. 3 and para. [0127],[0227]) and that the actuator 12 includes a communication unit 19 (see para. [0348]) which can communicate wirelessly to a smartphone (i.e., smart accessory) via Bluetooth (see paras. [0348],[0413]). 

    PNG
    media_image4.png
    414
    582
    media_image4.png
    Greyscale


Regarding claim 16, Harvey is silent in explicitly teaching when a nonstandard orientation of the actuator (i.e., handle 12) is detected, the digital weight is racked in response.
Darwoord, however, in an analogous art teaches wherein the position, movement, and velocity/acceleration of the actuator 12 during an exercise motion can be measured (see para. [0024]) via sensors/detectors (see para. [0342]-[0343] and a control mechanism device can reduce the virtual weight to prevent injury.  (See paras. [0270],[0408], and Fig. 9)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harvey to include sensors which detect a state of the actuator 12 (such as a position, velocity/acceleration) and to rack a digital weight (i.e., reduce an amount of resistance/weight) as taught by Darwood in order to prevent injury.
Regarding claims 17 and 18, Harvey is silent in explicitly teaching that the actuator (i.e., handle 11) comprises a heart rate sensor to detect heart rate or comprises a grip sensor to detect grip. 
Darwood, however, teaches that the actuator 12 includes a detector 18 (see Fig. 2 above) which can detect various parameters including heart rate (see para. [0342]) and force applied to the actuator 12 (see para. [0342]-[0344] by a user when the actuator 12 is held by the user’s hands (i.e., a grip sensor which detects when the handle 12 is gripped by a user and force applied by the user).
.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 5, none of the prior art either alone or in combination teach or suggest all the limitations of claim 1 from which claim 5 depends and further comprising a voice control to rack or unrack the digital weight.  

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rubin et al. (US PG Pub. No. 2019/0344123, effectively filed May 14, 2018) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW S LO/Primary Examiner, Art Unit 3784